KRUEGER, Judge.
Tlie appellant was tried and convicted of the offense of possessing intoxicating liquor for the purpose of sale, and his punishment was assessed at confinement in the state penitentiary for a term of eighteen months.
Omitting the formal parts, we quote the indictment as follows: “On or about the 5th •day of October, A. D. 1934, and anterior to the presentment of this Indictment in the county and State aforesaid, Jesse Zelios did then and there unlawfully possess for the purpose of sale a quantity of liquor capable of producing intoxication against the peace find dignity of the State.”
The indictment is fundamentally defective for the reasons stated in the case of Offield v. State (Tex. Cr. App.) 75 S.W.(2d) 882, opinion on motion for rehearing.
The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.